Citation Nr: 0202455	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  01-02 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for hearing loss and tinnitus.  


FINDINGS OF FACT

1.  A hearing loss disability, if present, has not been shown 
to be related to military service.

2.  Tinnitus, if present, has not been shown to be related to 
military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2001).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001) has eliminated the well-grounded claim 
requirement, has expanded the VA's duty to notify the veteran 
and the representative, and has enhanced its duty to assist a 
veteran in developing the facts pertinent to the claim.  
Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Thus, given that the changes 
articulated in the new legislation are less stringent than 
the function served by requiring a claimant to establish a 
well-grounded claim, the Board determines that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any medical treatment for hearing loss or 
tinnitus.  The RO has requested that the veteran provide 
information concerning such disabilities, but no evidence has 
been submitted.

The record discloses that the April 2000 rating decision 
provided the veteran with the reasons and bases for the 
denial of service connection for hearing loss and tinnitus.  
The July 2000 statement of the case and the May 2001 
supplemental statement of the case provided the veteran with 
the applicable criteria for a grant of service connection.  
These notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.


Factual background

The service medical records are unavailable, and are presumed 
to have been destroyed in a fire in a records center.  

The veteran's military discharge certificate discloses that 
he served as a storekeeper.  It also reflects that he served 
aboard the USS Robert E. Peary.  

The veteran's claim for service connection for hearing loss 
and tinnitus was received in December 1999.  He noted that 
while on board ship during service, he operated a 20MM gun 
and had been exposed to the loud cracking of two other guns 
behind him.  He stated he had had hearing loss and continual 
ringing in the ears since service onboard ship.  He added 
that he was not treated on the ship or at a medical station 
in service.  He responded "NA" to the question on the 
application that asked him to list civilian physicians or 
hospitals where he had been treated for hearing loss or 
tinnitus following service.  

In statements received in December 1999, in conjunction with 
the veteran's application, the veteran's spouse reported the 
veteran had complained of ringing in the ears since 1945 when 
they married.

In a letter dated in January 2000, the RO advised the veteran 
that he needed to submit evidence showing a current 
disability; evidence that he had injury or disease in 
service; and evidence of treatment since service.  It was 
further indicated that the medical evidence should provide a 
reasonable possibility that the disability he currently has 
was caused by injury or disease which began or was made worse 
during service.  The VA letter was sent to the veteran's most 
recent address of record, with a copy to his representative.  
No response was received from the veteran or his 
representative, and neither letter was returned to VA as 
undeliverable by the U.S. Postal Service.

The veteran was notified by letter dated in April 2000, sent 
to his most recent address of record, that his claim for 
service connection for hearing loss and tinnitus had been 
denied.  He was informed that he needed to submit evidence 
that showed his claimed conditions existed and were possibly 
related to service.  The veteran's representative was 
provided a copy of the VA notice.  By letter dated and 
received in July 2000, the veteran's representative expressed 
disagreement with the April 2000 RO denial.  A statement of 
the case, as outlined above, was provided later in July 2000.

In a letter also dated later in July 2000, the RO advised the 
veteran that his military records may have been destroyed in 
a fire at the National Archives and Records Administration in 
1973.  He was directed to submit copies of any discharge or 
military documents in his possession to assist in a search 
for records in support of his claim.  A copy of this notice 
was provided to the veteran's representative.  No response 
was received.  

By letter dated in February 2001, the RO informed the veteran 
that to establish entitlement to service connection, the 
evidence had to show, in pertinent part, an injury in 
service, a current disability and a relationship between his 
current disability and an event in service.  It was indicated 
that the RO would request medical evidence if the veteran 
told it about any such evidence.  In addition, the veteran 
was informed that he could help the RO by telling it about 
any additional information or evidence that he wanted the RO 
to attempt to obtain.  A copy of this VA notice was sent to 
the veteran's representative.  The veteran's representative 
completed the appeal.  No response was otherwise provided by 
the veteran, or his representative, to the February 2001 VA 
notice.

A brief history of the USS Robert E. Peary is of record.  It 
does not contain any information specific to the veteran.


Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).

The United States Court of Appeals for Veterans claims 
(Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that "the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

As noted above, the veteran's service medical records are not 
available.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
case, the RO sought to procure any service medical records 
that might be available, but these efforts were unsuccessful.  
The Board points out that the RO has requested that the 
veteran furnish any service medical records in his possession 
or any other documentation that he had a hearing loss or 
tinnitus during service, but he has not provided any such 
records.  Accordingly, another attempt to procure the service 
medical records or other relevant evidence is not necessary.

The record reflects the fact that the veteran has been 
informed on several occasions that he needed to submit 
evidence of a current disability and that it is related to 
service.  He has not responded to any of the requests for 
information from the RO.  While the service medical records 
are unavailable, the veteran has not suggested that there is 
any evidence showing that he has a hearing loss disability or 
tinnitus.  Indeed, on his application for compensation 
benefits received in December 1999, the veteran indicated 
that he had not received any treatment either during service 
or thereafter for hearing loss or tinnitus.  While he has 
alleged these disabilities are present and that they are 
related to service, the only evidence he has provided 
consists of his statements and a statement from his spouse 
that indicates that he had tinnitus when they married in 
1945.  Since the veteran and his spouse are not medical 
experts, they are not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It is significant to 
point out that the veteran has not provided any evidence 
showing that he has received any treatment for hearing loss 
or tinnitus following service, and there is no current 
evidence of either disability.  In light of the veteran's 
failure to respond to several requests for information from 
the VA, and the fact that there is no clinical evidence of a 
current hearing loss or tinnitus, the Board concludes that 
the weight of the evidence is against the claims for service 
connection for these disabilities.  


ORDER

Service connection for hearing loss and tinnitus is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

